Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 12/23/19. Claims 1-8 are pending and under examination.

Claim Interpretation
When reading the preamble in the context of the entire claim, the recitation “the treatment of pediatric osteoporosis” is limiting because the body of the claim cannot stand on its own. Absent the preamble, the step of “administering” does not indicate who or what is receiving that administration. In light of the preamble, the administering is to a subject that actually has pediatric osteoporosis as administration to any other subject would not reasonably treat a disease the subject does not have. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to a therapeutic method of administering a Siglec-15 antibody to treat pediatric osteoporosis. While the instant claims are not composition claims, Amgen nevertheless makes clear that there is no special written description requirement for a particular class of compounds and the same written description requirement applies, while the Court in Rochester (358 F.3d 916) clearly noted that decisions in composition of matter cases apply to methods. The case in Rochester was concerned with a method of treatment, as is the instant case, and the Court indicated that “the claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment”. Replacing “inhibits PGHS-2 activity” with “Siglec-15” leads to the same conclusion: the compounds are required to practice the method and so the specification must meet the written description requirement of such compounds. In that same case:
While certain Siglec-15 antibodies were known prior to the instant application, the specification purports to have invented a new member of this class. The disclosure of this novel antibody (see allowable subject matter below) does not support a claim to the whole genus while clearly indicating that a functional recitation of the genus would not allow the artisan to envisage the structure responsible for the function as this recitation would not have allowed one to envisage—and so does not convey possession of—the instant antibody without the disclosure of that structure.
As such, the claim is directed to an antibody defined entirely by function (binding). See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional 
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (Siglec-15) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
The specification discloses the antibody as found in instant claim 6. However, this antibody does not represent the full breadth of what is claimed while clearly indicating the genus has not been fully described previously. The disclosure of this specific antibody would not convey to the artisan that 
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
As such, the disclosure of one antibody sequence does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs is required.
	Further, with particular respect to claim 7, the claim is directed to human antibodies. The instant specification, however, does not disclose any human antibodies, instead disclosing antibodies which have “actually” been produced in rodent (paragraph 55). Rodent CDRs do not provide any information on whether or not such CDRs would be produced by a human and a plan to discover if this is the case is insufficient to meet the requirements of §112(a).
	Therefore, claims 1-5 and 7-8 do not meet the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiruma (US 20100209428; form 892) in view of Bianchi (form 892) and further in view of Kameda (form 892).
	Regarding claim 1, Hiruma teaches treating osteoporosis due to steroid use (claim 36) by administering an antibody (claims 34-35), where that antibody is an anti-Siglec-15 antibody (claim 1 and paragraph 512), which suppresses osteoclasts and bone resorption (claim 1 and paragraph 512). Hiruma does not teach that the subject has pediatric osteoporosis.
	Nevertheless, it would have been obvious that the method of treating steroid-induced osteoporosis of Hiruma could be predictably applied to the same cause of osteoporosis in a pediatric patient. Bianchi teaches that steroid-induced osteoporosis occurs in pediatric patients, e.g., p.386 C1-2. Further, Bianchi teaches that the cause of steroid-induced osteoporosis shares the same mechanism as in adults (p.386 C1), suggesting that the same treatments would also work in children as in adults.
	The combination of these two documents is sufficient to provide a reasonable expectation of success when treating steroid-induced osteoporosis in a pediatric patient using a Siglec-15 antibody. However, it is noted that Bianchi also teaches that there are particular considerations when treating children vs adults.
	Hiruma teaches that the anti-Siglec-15 antibody is therapeutic for osteoporosis. Further, Kameda teaches that the growth plates have a compensatory mechanism for Siglec-15-mediated osteoclastogenesis (abstract).
	Thus, the combination of references provides not only an explicit motivation to treat a pediatric subject with a Siglec-15 antibody and provides a reasonable expectation of success in doing so, but also suggests that this particular method of treatment would spare pediatric growth plates moreso than other treatments, making the instant method obvious.

	Regarding claim 3, treating osteoporosis caused by a steroid (a drug) would have been obvious as above.
	Regarding claim 4, treating pediatric steroid induced osteoporosis would have been obvious as above.
	Regarding claim 5, Hiruma teaches the antibody is monoclonal (claim 14).
	Regarding claim 7, Hiruma teaches the antibody is humanized (claim 22) or human (claim 23).
	Regarding claim 8, Hiruma teaches, e.g., Fab fragments (claims 25-26).
	Therefore, claims 1-5 and 7-8 would have been obvious.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10723800 in view of Bianchi and further in view of Kameda.
The reference document claims treatment of steroid-induced osteoporosis (claim 30, where the therapeutic agent is a steroid (C6)) by administering a Siglec-15 antibody (claim 15; claim 24), where that antibody is humanized, monoclonal (claim 32) or a Fab (claim 33). Thus, the difference between the reference claims and the instant claims is that the reference document does not explicitly claim the subject with steroid-induced osteoporosis is a pediatric patient. However, for the same reasons as above, Bianchi and Kameda make obvious including such subjects.
	
Claims 1-5 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
- claims 1-5 of U.S. Patent No. 10308715
- claims 1-5 of U.S. Patent No. 9815899
- claims 1-26 of of U.S. Patent No. 9090692
- claims 1-6 of U.S. Patent No. 8546540
- claims 1-22 of U.S. Patent No. 8575316
- claims 1-24 of U.S. Patent No. 9079959


in view of Bianchi and further in view of Kameda. The combination of these two references with any of the above reference documents makes obvious the treatment of a pediatric patient with steroid-induced osteoporosis for the same reasons articulated above. The reference documents themselves either claim a method of treating such osteoporosis (though not specifically in a pediatric subject) or else disclose such a method of treatment as the utility for the composition claims. See the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims.
Note that the Office has attempted to identify the patents/applications filed by one of the instant assignees and/or inventors which claim treatment of steroid-induced osteoporosis by Siglec-15 antibody. However, Applicant is in the best position to identify any such documents which were not listed above.

	Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 6 requires six specific CDRs which have not been disclosed in the prior art. As noted above, altering CDRs by even a single amino acid can result in unpredictable changes to binding. As such, without explicit motivation or suggestion in the prior art to arrive at the instant CDRs, the claim is non-obvious.
Further, it is noted that claim 6 is an antibody consisting of a heavy chain and light chain, where those chains consist of CDRs of SEQ ID NOs:12-17, i.e., the antibody is six CDRs and nothing more. The Examiner does not have evidence that these six CDRs as arranged according to the claim would not function in the method and so this recitation is acceptable; however, it is noted that antibodies generally contain elements such as framework regions separating the CDRs which are excluded from the instant claim language. While the claim has been searched according to Applicant’s language, the Examiner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649